


Exhibit 10.1


TwinStrata, Inc.


2008 STOCK OPTION AND PURCHASE PLAN


Adopted by the Board of Directors - April 22, 2008
Approved by the Stockholders - April 22, 2008


1.    PURPOSE.    The purpose of this Plan is to provide incentives to attract,
retain and motivate eligible directors, employees, consultants and advisers
whose present and potential contributions are important to the success of
TwinStrata, Inc. (the “Company”), by offering them an opportunity to participate
in the Company’s future performance through the grant of awards (“Awards”) in
the form of Options, the sale of Shares or combinations thereof. Capitalized
terms not defined in the text are defined in Section 22. This Plan is intended
to be a written compensatory benefit plan within the meaning of Rule 701
promulgated under the Securities Act. The Plan is intended to comply with the
American Jobs Creation Act of 2004 and Section 409A of the Code.


2.    SHARES SUBJECT TO THE PLAN.


2.1    Number of Shares Available. Subject to Sections 2.2 and 17, the total
number of Shares reserved and available for grant and issuance pursuant to this
Plan will be one million nine hundred thousand (1,900,000) shares of Common
Stock. Subject to Sections 2.2 and 17, if any Award granted under the Plan
terminates without having been exercised in full or if Common Stock received
pursuant to the exercise or grant of an Award is repurchased by the Company or
forfeited, the number of shares of Common Stock as to which such Award was not
exercised, is repurchased or forfeited will again be available for grant and
issuance in connection with future Awards under this Plan. At all times the
Company will reserve and keep available a sufficient number of Shares as will be
required to satisfy the requirements of all outstanding Options granted under
this Plan. Shares of Common Stock to be issued upon exercise of the Options or
Shares to be sold directly hereunder may be either authorized and unissued
shares, treasury shares, or a combination thereof, as the Board shall determine.


2.2    Adjustment of Shares. In the event that the number of outstanding shares
of the Company’s Common Stock is changed by a stock dividend, recapitalization,
stock split, reverse stock split, subdivision, combination, reclassification or
similar change in the capital structure of the Company without consideration, or
any other distribution of stock to holders of Common Stock, then (a) the number
of Shares reserved for issuance under this Plan, (b) the Exercise Prices of and
number of Shares subject to outstanding Options and (c) any other provision of
outstanding Awards affected by such change, may be proportionately adjusted
and/or amended, to the extent the Committee will determine, in good faith, is
necessary and appropriate, subject to any required action by the Board or the
shareholders of the Company and compliance with applicable securities laws;
provided, however, that fractions of a Share will not be issued but will either
be paid in cash at the Fair Market Value of such fraction of a Share or will be
rounded down to the nearest whole Share, as determined by the Committee.


3.    ELIGIBILITY. ISOs (as defined in Section 5 below) may be granted only to
employees (including officers and directors who are also employees) of the
Company or of subsidiaries or the parent of the Company. Shares or Nonqualified
Stock Options (as defined in Section 5 below) may be granted to employees,
officers, directors, consultants and advisers of the Company or of subsidiaries
or the parent of the Company; provided such consultant or adviser renders bona
fide services not in connection with the




--------------------------------------------------------------------------------




offer and sale of securities in a capital-raising transaction. A person may be
granted more than one Award under this Plan.


4.    ADMINISTRATION.


4.1    Committee Authority. This Plan will be administered by the Committee or
the Board acting as the Committee; provided, that the administration of this
Plan with respect to employees subject to the limitation of Section 162(m) of
the Code will be managed by a subcommittee of the Committee which will satisfy
the requirements of Section 162(m) of the Code. Subject to the general purposes,
terms and conditions of this Plan, and to the direction of the Board (whose
authority is paramount), the Committee will have full power to implement and
carry out this Plan. Without limitation, the Committee will have the authority
to:


(a)    construe and interpret this Plan, any Stock Option Agreement (as defined
in Section 5 below), any Stock Purchase Agreement (as defined in Section 6
below) and any other agreement or document executed pursuant to this Plan;


(b)    prescribe, amend and rescind rules and regulations relating to this Plan;


(c)    select persons to receive Awards;


(d)    determine the form and terms of Awards, Stock Option Agreements and Stock
Purchase Agreements;


(e)    determine the number of Shares or other consideration subject to Awards;


(f)    determine whether Awards will be granted singly, in combination with, in
tandem with, in replacement of, or as alternatives to, any other incentive or
compensation plan of the Company;


(g)    grant waivers of Plan or Award conditions;


(h)    determine the vesting and exercisability of Awards and the Company’s
rights of first refusal or repurchase with respect to Shares;


(i)    correct any defect, supply any omission, or reconcile any inconsistency
in this Plan, any Award, any Stock Option Agreement or any Stock Purchase
Agreement;


(j)    determine whether an Award has been earned or vested;


(k)    at any time prior to or in connection with any Termination, provide for a
longer post-termination exercise or survival period with respect to any Award
(not to exceed three (3) years) or modify any such forfeiture provision or other
restrictions with respect to any Award;


(l)    amend the Plan in any respect the Committee deems necessary or advisable,
including, without limitation, relating to ISOs and certain nonqualified
deferred compensation under Section 409A of the Code and/or to bring the Plan or
Awards granted Awards granted under the Plan into compliance therewith, subject
to the limitations, if any, of applicable law;


(m)    without the affected Participant’s consent, amend the terms of any Award
if necessary to maintain the qualified status of an Option as an ISO or to bring
the Award into compliance with Section 409A of the Code and the related guidance
thereunder; and




--------------------------------------------------------------------------------






(n)    make all other determinations necessary or advisable for the
administration of this Plan.


4.2    Committee Discretion. Any determination made by the Committee with
respect to any Award will be final and binding on the Company and on all persons
having an interest in any Award under this Plan.


4.3    Participation Outside of the United States. The Committee will have the
authority to amend the Plan and/or the terms or conditions relating to an Award
to the extent necessary to permit participation in the Plan by employees and
non-employees who are located outside of the United States on terms and
conditions comparable to those afforded to Participants located within the
United States; provided, any such action taken with respect to an employee who
is subject to the limitations under Section 162(m) of the Code will be taken in
compliance with Section 162(m) of the Code.


5.    OPTIONS. The Committee may grant Options to eligible persons and will
determine whether such Options will be Incentive Stock Options within the
meaning of the Code (“ISOs”) or Nonqualified Stock Options, the number of Shares
subject to the Option, the Exercise Price of the Option, the period during which
the Option may be exercised, and all other terms and conditions of the Option,
subject to the following:


5.1    Form of Option Grant. Each Option granted under this Plan will be
evidenced by an agreement which will expressly identify the Option as an ISO or
a Nonqualified Stock Option (“Stock Option Agreement”), and will be in such form
and contain such provisions (which need not be the same for each Participant) as
the Committee may from time to time approve, and which will comply with and be
subject to the terms and conditions of this Plan.


5.2    Date of Grant. The date of grant of an Option will be the date on which
the Committee makes the determination to grant such Option, unless otherwise
specified by the Committee. The Stock Option Agreement and a copy of this Plan
will be delivered to the Participant within a reasonable time after the granting
of the Option.


5.3    Exercise Period. Options may be exercisable immediately or may vest and
be exercisable within the times or upon the events determined by the Committee
as set forth in the Stock Option Agreement governing such Option; provided that:
(i) no Option will be exercisable after the expiration of ten (10) years from
the date the Option is granted; (ii) no ISO granted to an employee who, at the
time of grant, owns directly or is deemed to own by reason of the attribution
rules set forth in Section 424(d) of the Code, more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company (“Ten
Percent Shareholder”) will be exercisable after the expiration of five (5) years
from the date the ISO is granted; and (iii) Nonqualified Stock Options granted
to employees or director with an Exercise Price less than 100% of the Fair
Market Value of the Shares on the date of grant (“Discounted Options”) will be
subject to the further restrictions set forth in Section 5.8. The Committee also
may provide from time to time, periodically or otherwise, for the vesting and
exercisability of Options to accelerate with respect to such number of Shares or
percentage of Shares as the Committee determines.


5.4    Exercise Price. The Exercise Price of an Option will be determined by the
Committee when the Option is granted; provided that (i) the Exercise Price of an
ISO will not be less than 100% of the Fair Market Value of the Shares on the
date of grant and (ii) the Exercise Price of any ISO granted to a Ten Percent
Shareholder will not be less than 110% of the Fair Market Value of the Shares on
the date of grant. Payment for the Shares purchased must be made in accordance
with Section 7 of this Plan. In no case may the Exercise Price of an Option be
less than the par value per share of the Common Stock.




--------------------------------------------------------------------------------






5.5    Method of Exercise. Options will be exercised by delivery to the Company
of a written exercise notice or exercise agreement, in a form approved by the
Committee (which need not be the same for each Participant), or in such other
manner as is specified in the Stock Option Agreement, together with payment in
full of the Exercise Price, and any applicable taxes, for the number of Shares
being purchased.


5.6    Termination. Subject to earlier termination pursuant to Sections 17 or 20
and, with respect to Discounted Options, the further restrictions set forth in
Section 5.8, and except as otherwise determined by the Committee and set forth
in the Stock Option Agreement, the following provisions will apply to Options
upon the Termination of a Participant’s employment, service, contractual,
consulting, advisory or other similar relationship with the Company or any
Subsidiary:


(a)    Death or Disability. If a Participant dies while an employee of the
Company or a Subsidiary, all vested Options then held by such Participant will
remain vested and fully exercisable until the earlier of their Expiration Date
or twelve (12) months following the Participant’s Termination Date and all
unvested Options then held by such Participant may, at the discretion of the
Committee, become vested and fully exercisable up to the amount of the total
number of shares subject to the Option (the “Total Option Shares”), or such
lesser amount as the Committee may determine, in each case by the person or
persons to whom the Participant’s rights under the Options pass by will or the
applicable laws of descent and distribution. If a Participant becomes subject to
any Disability while an employee of the Company or a Subsidiary, all vested
Options then held by the Participant will remain vested and fully exercisable
until the earlier of twelve (12) months following the Participant’s Termination
Date or their Expiration Date, and all unvested Options then held by such
Participant may, at the discretion of the Committee, become vested and fully
exercisable until the earlier of twelve (12) months following the Participant’s
Termination Date or their Expiration Date, up to the amount of the Total Option
Shares, or such lesser amount as the Committee may determine. All unvested
Options then held by such Participant which are not accelerated by the Committee
will expire on the Participant’s Termination Date.


(b)    Other Termination of Employment. Unless otherwise determined by the
Committee, if the Participant’s Termination is for reasons other than death or
Disability, all unvested Options then held by such Participant will expire on
the Participant’s Termination Date and all vested Options then held by the
Participant will remain vested and fully exercisable and will expire on the
earlier of the Expiration Date and the date that is three (3) months after the
date of such Termination. 5.7 Limitations on ISOs. The aggregate Fair Market
Value (determined as of the date of grant) of Shares with respect to which ISOs
become exercisable for the first time by a Participant during any calendar year
(under this Plan or under any other incentive stock option plan of the Company)
will not exceed $100,000. If the Fair Market Value of Shares on the date of
grant with respect to which ISOs become exercisable for the first time by a
Participant during any calendar year exceeds $100,000, then the Options for the
first $100,000 worth of Shares to become exercisable in such calendar year will
be ISOs and the Options for the amount in excess of $100,000 that become
exercisable in that calendar year will be Nonqualified Stock Options. In the
event that the Code or the regulations promulgated thereunder are amended after
the Effective Date (as defined in Section 18 below) to provide for a different
limit on the Fair Market Value of Shares permitted to be subject to ISOs, then
such different limit will be automatically incorporated herein and will apply to
any Options granted after the effective date of such amendment.


5.8    Limitations on Discounted Options. Discounted Options will, except to the
extent that such Options otherwise comply with Section 409A of the Code, be
subject to the following additional restrictions:






--------------------------------------------------------------------------------




(a)    Discounted Options must be exercised with respect to vested Shares by
March 15th of the calendar year immediately following the calendar year in which
such vested Shares become exercisable for the first time and, to the extent not
exercised, will terminate on such date with respect to such vested Shares; and


(b)    upon the death or Disability of a Participant holding unvested Discounted
Options, such unvested Discounted Options shall become fully vested and
exercisable only to the extent expressly set forth in the Stock Option
Agreement.


5.9    Modification, Extension or Renewal. The Committee may modify, extend or
renew outstanding Options and authorize the grant of new Options in substitution
therefor, provided that any such action may not, without the written consent of
a Participant, impair any of such Participant’s rights under any Option
previously granted. Any outstanding ISO that is modified, extended, renewed or
otherwise altered will be treated in accordance with Section 424(h) of the Code.
Any Discounted Option that is modified, extended, renewed or otherwise altered
will be treated in accordance with Section 409A of the Code. The Committee may
reduce the Exercise Price of outstanding Options without the consent of
Participants affected by a written notice to them; provided, however, that the
Exercise Price may not be reduced below the minimum Exercise Price that would be
permitted under Section 5.4 of this Plan for Options granted on the date the
action is taken to reduce the Exercise Price.


5.10    No Disqualification. Notwithstanding any other provision in this Plan,
no term of this Plan will be interpreted, amended or altered, nor will any
discretion or authority granted under this Plan be exercised, so as to
disqualify this Plan under Section 409A or 422 of the Code or, without the
consent of the Participant affected, to disqualify any ISO under Section 422 of
the Code.


6.    SALE OF SHARES. The Committee will have the power and authority to sell
Shares to any Participant at any time prior to the termination of this Plan in
such quantity, at such price, on such terms and subject to such conditions that
are consistent with this Plan and established by the Committee. Common Stock
sold under this Plan will be subject to such terms and evidenced by agreements
as will be determined from time to time by the Committee. Each sale of Shares
under this Plan will be evidenced by an Agreement (“Stock Purchase Agreement”)
which will be in such form and contain such provisions (which need not be the
same for each Participant) as the Committee may from time to time approve, and
which will comply with and be subject to the terms and conditions of this Plan.


7.    PAYMENT FOR SHARE PURCHASES.


7.1    Payment. Payment for Shares purchased pursuant to this Plan may be made
in cash (by check) or, where expressly approved for the Participant by the
Committee and where permitted by law:


(a)    by cancellation of indebtedness of the Company to the Participant;


(b)    by surrender of shares of the same class of stock as that then subject to
the Award, which shares have been held by the Participant for at least six (6)
months, delivered in lieu of cash concurrently with such exercise (such shares
to be valued on the basis of the Fair Market Value of the stock, on the day
preceding the date of exercise, as determined in a manner specified in the Stock
Option Agreement), and provided the Company is not prohibited from purchasing or
acquiring such stock;


(c)    by waiver of compensation due or accrued to the Participant for services
rendered;






--------------------------------------------------------------------------------




(d)    by foregoing the receipt of that number of Shares subject to the Option
then exercised, the Fair Market Value of which is, at that time, equal to the
aggregate Exercise Price of the Option then exercised according to the following
formula:


X = Y(A-B)
A


Where:


X=
the number of Shares to be issued to the Participant;



Y=
the number of Shares purchasable under the Option, or, if only a portion of the
Option is being exercised, the portion of the Option being exercised and
canceled (at the date of such calculation);



A=
the Fair Market Value of one Share (at the date of such calculation); and



B=
the Exercise Price per Share (as adjusted to the date of such calculation);



(e)    by delivery of the Participant’s personal full recourse note bearing
interest payable not less than annually at not less than one hundred percent
(100%) of the applicable Federal rate, as defined in the Code, with the other
terms of such promissory note to be determined by the Committee;


(f)    provided that a public market for the Company’s stock exists:


(1)    through a “same day sale” commitment from the Participant and a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”) whereby the Participant irrevocably elects to exercise the
Option and to sell a portion of the Shares so purchased to pay for the Exercise
Price, and whereby the FINRA Dealer irrevocably commits upon receipt of such
Shares to forward the Exercise Price directly to the Company; or


(2)    through a “margin” commitment from the Participant and a FINRA Dealer
whereby the Participant irrevocably elects to exercise the Option and to pledge
the Shares so purchased to the FINRA Dealer in a margin account as security for
a loan from the FINRA Dealer in the amount of the Exercise Price, and whereby
the FINRA Dealer irrevocably commits upon receipt of such Shares to forward the
Exercise Price directly to the Company; or


(g)    by any combination of the foregoing.


7.2    Loans and Loan Guarantees. The Committee may help the Participant pay for
Shares purchased under this Plan by, to the extent permitted by applicable law,
(i) making loans available to such Participant on such terms and with such
security, if any, as is determined by the Committee, and (ii) guaranteeing a
third-party loan to the Participant.


8.    TAX WITHHOLDING.


8.1    Withholding Generally. Whenever Shares are to be issued in connection
with Awards granted under this Plan, the Company may require the Participant to
remit to the Company, or withhold from the Participant’s cash compensation, if
any, an amount sufficient to satisfy federal, state and local withholding tax
requirements prior to the delivery of any certificate or certificates for such
Shares.




--------------------------------------------------------------------------------




Whenever, under this Plan, payments in satisfaction of Awards are to be made in
cash, such payment will be net of an amount sufficient to satisfy federal,
state, and local withholding tax requirements.


8.2    Stock Withholding. When, under applicable tax laws, a Participant incurs
tax liability in connection with the exercise or vesting of any Award that is
subject to tax withholding and the Participant is obligated to pay the Company
the amount required to be withheld, the Committee may in its sole discretion
allow the Participant to satisfy the minimum withholding tax obligation by
electing to have the Company withhold from the Shares to be issued that number
of Shares having a Fair Market Value equal to the minimum amount required to be
withheld, determined on the date that the amount of tax to be withheld is to be
determined. All elections by a Participant to have Shares withheld for this
purpose will be made in accordance with the requirements established by the
Committee and be in writing in a form acceptable to the Committee.


9.    PRIVILEGES OF STOCK OWNERSHIP. No Participant will have any of the rights
of a shareholder with respect to any Shares until the Shares are issued to the
Participant, and then, only for so long as such Shares are held by such
Participant.


10.    TRANSFERABILITY. Awards granted under this Plan, and any interest
therein, will not be transferable or assignable by a Participant, and may not be
encumbered or made subject to execution, attachment or similar process,
otherwise than by will or by the laws of descent and distribution. During the
lifetime of the Participant an Option will be exercisable only by the
Participant, and any elections with respect to an Option, may be made only by
the Participant.


11.    RESTRICTIONS ON SHARES. At the discretion of the Committee, the Company
may reserve to itself, its assignee(s) and/or certain shareholders of the
Company in any Stock Option Agreement or Stock Purchase Agreement any and all
such restrictions and limitations on Shares, and conditions of forfeiture, as
the Committee will determine. Such restrictions, limitations or conditions may
include, without limitation: (a) a right of first refusal to purchase within a
specified time all Shares that a Participant (or a subsequent transferee) may
propose to transfer to a third party and/or (b) a right to repurchase Shares
held by a Participant following such Participant’s Termination, for any reason,
within the time specified in the Stock Option Agreement or Stock Purchase
Agreement after Participant’s Termination Date (or in the case of securities
issued upon exercise of an Option after the Participant’s Termination Date,
within the time specified in the Stock Option Agreement or Stock Purchase
Agreement after the date of such exercise) for cash and/or such other
consideration as is agreed to by the Committee and the Participant. Any such
purchase or repurchase will be effected (i) with respect to Shares proposed to
be transferred to a third party, at the price proposed to be paid by a third
party and (ii) with respect to Shares purchased upon a Termination, upon the
terms set forth in the pertinent Stock Option Agreement or Stock Purchase
Agreement.


12.    CERTIFICATES. All certificates for Shares or other securities delivered
under this Plan will be subject to such stock transfer orders, legends and other
restrictions as the Committee may deem necessary or advisable, including
restrictions under any applicable federal, state or foreign securities law, or
any rules, regulations and other requirements of the SEC or any stock exchange
or automated quotation system upon which the Shares may be listed or quoted.


13.    ESCROW; PLEDGE OF SHARES. To enforce any restrictions on a Participant’s
Shares, the Committee may require the Participant to deposit all certificates
representing Shares, together with stock powers or other instruments of transfer
approved by the Committee, appropriately endorsed in blank, with the Company or
an agent designated by the Company to hold in escrow until such restrictions
have lapsed or terminated, and the Committee may cause a legend or legends
referencing such restrictions




--------------------------------------------------------------------------------




to be placed on the certificates. Any Participant who is permitted to execute a
promissory note as partial or full consideration for the purchase of Shares
under this Plan, in the discretion of the Committee, may be required to pledge
and deposit with the Company all or part of the Shares so purchased as
collateral to secure the payment of Participant’s obligation to the Company
under the promissory note; provided, however, that the Committee may require or
accept other or additional forms of collateral to secure the payment of such
obligation and, in any event, the Company will have full recourse against the
Participant under the promissory note notwithstanding any pledge of the
Participant’s Shares or other collateral. In connection with any pledge of the
Shares, at the request of the Committee, the Participant may be required to
execute and deliver a written pledge agreement in such form as the Committee
will from time to time approve. The Shares purchased with the promissory note
may be released from the pledge on a pro rata basis as the promissory note is
paid.


14.    EXCHANGE AND BUYOUT OF OPTIONS. The Committee may, at any time or from
time to time, authorize the Company, with the consent of the respective
Participants, to issue new Options in exchange for the surrender and
cancellation of any or all outstanding Options. The Committee may at any time
buy from a Participant an Option previously granted with payment in cash, shares
of Common Stock of the Company (including restricted stock) or other
consideration, based on such terms and conditions as the Committee and the
Participant may agree.


15.    COMPLIANCE WITH APPLICABLE LAW AND AGREEMENTS. An Award will not be
effective, and the Company will not be obligated to issue or deliver
certificates for Shares under this Plan, or to remove restrictions from Shares
previously delivered unless such Award is in compliance with all applicable
federal and state securities laws, rules and regulations of any governmental
body, and the requirements of any stock exchange or automated quotation system
upon which the Shares may then be listed or quoted, as they are in effect on the
date of grant of the Award and also on the date of exercise or other issuance.
Notwithstanding any other provision in this Plan, the Company will have no
obligation to issue or deliver certificates for Shares under this Plan, or to
remove restrictions from Shares previously delivered, prior to (a) all
conditions of the Stock Option Agreement or Stock Purchase Agreement having been
met or fulfilled to the satisfaction of the Committee, and (b) obtaining any
approvals from governmental agencies that the Company determines are necessary
or advisable, and/or (c) compliance with any exemption, completion of any
registration or other qualification of such Shares under any state or federal
law or ruling of any governmental body that the Company determines to be
necessary or advisable. The Company will be under no obligation to register the
Shares with the SEC or to effect compliance with the exemption, registration,
qualification or listing requirements of any state securities laws, stock
exchange or automated quotation system, and the Company will have no liability
for any inability or failure to do so. In the case of officers and other persons
subject to Section 16(b) of the Securities Exchange Act of 1934, as amended, the
Committee may at any time impose any limitations upon the exercise of an Award
which, in the Committee’s discretion, are necessary or desirable in order to
comply with Section 16(b) and the rules and regulations thereunder.


16.    NO OBLIGATION TO EMPLOY. Nothing in this Plan or any Award under this
Plan will confer or be deemed to confer on any Participant any right to continue
in the employ of, or to continue any other relationship with, the Company or
limit in any way the right of the Company to terminate Participant’s employment
or other relationship at any time, with or without cause.


17.    CORPORATE TRANSACTIONS.


17.1    Liquidation; Dissolution. If the Company is to be liquidated or
dissolved, or is deemed to be liquidated or dissolved pursuant to the Company’s
certificate of incorporation as then in effect, the Committee may, upon written
notice to the Participants, provide that all of the then unexercised Options




--------------------------------------------------------------------------------




will (a) become exercisable in full as of a specified time prior to the
effective date of such liquidation or dissolution, and (b) terminate effective
upon such liquidation or dissolution, except to the extent exercised before such
effective date. The Committee may specify the effect of a liquidation or
dissolution on any Award in the Stock Option Agreement or Stock Purchase
Agreement as applicable.


17.2    Consolidation, Acquisition, IPO. If the Company is to be consolidated
with or acquired by another entity in a merger, sale of all or substantially all
of the Company’s assets, sale of a majority of the voting power of the stock of
the Company then outstanding, or otherwise (an “Acquisition”) or if there is an
initial public offering of the Company’s common stock, the Committee may, except
as the Board may otherwise determine, as to outstanding Options, (a) make
appropriate provisions for the continuation of all such Options (or substitution
of equivalent options of the acquiring or surviving corporation), with
appropriate adjustments, on an equitable basis, to the number and kind of shares
and prices for such Options; (b) upon written notice to the Participants,
provide that all Options must be exercised, to the extent then exercisable,
within a specified number of days of the date of such notice, at the end of
which period the Options will terminate; (c) provide for the vesting and
exercisability of Options to accelerate with respect to such number of Shares or
percentage of Shares as the Committee determines; or (d) terminate all Options
in exchange for a cash payment (or payment in such other form of consideration
to be received by the holders of Common Stock in such merger) equal to the
excess of the Fair Market Value of the Shares subject to such Options (to the
extent then exercisable or, at the discretion of the Committee, all Options
being made fully exercisable for purposes of this subsection) over the Exercise
Price thereof.


17.3    Assumption of Options by the Company. The Company, from time to time,
may substitute or assume outstanding options granted by another company, whether
in connection with an acquisition of such other company or otherwise, by either
(a) granting an Option under this Plan in substitution of such other company’s
option, or (b) assuming such option as if it had been granted under this Plan if
the terms of such assumed option could be applied to an Option granted under
this Plan. Such substitution or assumption will be permissible if the holder of
the substituted or assumed option would have been eligible to be granted an
Option under this Plan if the other company had applied the rules of this Plan
to such grant. In the event the Company assumes an option granted by another
company, the terms and conditions of such option will remain unchanged (except
that the Exercise Price and the number and nature of shares issuable upon
exercise of any such option will be adjusted appropriately pursuant to Section
424(a) of the Code). In the event the Company elects to grant a new Option
rather than assuming an existing option, such new Option may be granted with a
similarly adjusted Exercise Price.


18.    ADOPTION AND SHAREHOLDER APPROVAL. This Plan will become effective on the
date that it is adopted by the Board (the “Effective Date”). This Plan will be
approved by the shareholders of the Company (excluding Shares issued pursuant to
this Plan), consistent with applicable laws, within twelve (12) months before or
after the Effective Date. Upon the Effective Date, the Board may grant Options
pursuant to this Plan; provided, however, that no Option may be exercised prior
to shareholder approval of this Plan.


19.    TERM OF PLAN/GOVERNING LAW. No Options will be granted or Shares sold
under the Plan after the completion of ten (10) years from the earlier of (a)
the Effective Date or (b) the date the Plan was approved by the Company’s
shareholders, but Options previously granted may extend beyond that date. This
Plan and all agreements hereunder will be governed by and construed in
accordance with the laws of the State of Delaware.


20.    AMENDMENT OR TERMINATION OF PLAN. Subject to Section 5.9, the Board may
at any time terminate, suspend or amend this Plan in any respect, including
without limitation amendment of any form of Stock Option Agreement, Stock
Purchase Agreement or other instrument to be executed




--------------------------------------------------------------------------------




pursuant to this Plan; provided, however, that the Board will not, without the
approval of the shareholders of the Company, amend this Plan in any manner that
requires such shareholder approval pursuant to the Code or the regulations
promulgated thereunder as such provisions apply to ISO plans.


21.    NONEXCLUSIVITY OF THE PLAN.


21.1    Other Stock-Based Awards under the Plan. The Board will have the right
to grant other stock-based awards under this Plan, based upon the Common Stock
or other capital stock of the Company, having such terms and conditions as the
Board may determine, including, the grant of shares based upon certain
conditions and the grant of securities convertible into Common Stock.


21.2    Additional Arrangements. Neither the adoption of this Plan by the Board,
the submission of this Plan to the shareholders of the Company for approval, nor
any provision of this Plan will be construed as creating any limitations on the
power of the Board to adopt such additional compensation arrangements as it may
deem desirable, including, without limitation, the granting of stock options or
any other equity awards outside of this Plan, and such arrangements may be
either generally applicable or applicable only in specific cases.


22.    DEFINITIONS. As used in this Plan, the following terms will have the
following meanings:


“Board” means the Board of Directors of the Company.


“Code” means the Internal Revenue Code of 1986, as amended.


“Committee” means the committee appointed by the Board to administer this Plan,
or if no committee is appointed, the Board.


“Common Stock” means the Common Stock, $.001 par value, of the Company.


“Company” means TwinStrata, Inc. or any successor corporation.


“Disability” means a disability as defined in Section 22(e)(3) of the Code.


“Exercise Price” means the price at which a holder of an Option may purchase the
Shares issuable upon exercise of the Option.


“Fair Market Value” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:


(a)    if such Common Stock is then quoted on the NASDAQ National Market, its
closing price on the NASDAQ National Market on the date of determination as
reported in The Wall Street Journal (or, if such publication is no longer
published, another similar such publication or source chosen by the Committee);


(b)    if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal (or, if such
publication is no longer published, another similar such publication or source
chosen by the Committee);






--------------------------------------------------------------------------------




(c)    if such Common Stock is publicly traded but is not quoted on the NASDAQ
National Market nor listed or admitted to trading on a national securities
exchange, the average of the closing bid and asked prices on the date of
determination as reported by The Wall Street Journal (or, if such publication is
no longer published, another similar such publication or source chosen by the
Committee); or


(d)    if none of the foregoing is applicable, by the Committee in good faith
and in accordance with Section 409A(b)(5)(iv) of the Code.


“Option” means an award of an option to purchase Shares pursuant to Section 5.


“Participant” means a person who receives an Award under this Plan.


“Plan” means this TwinStrata, Inc. 2008 Stock Option and Purchase Plan, as
amended from time to time.


“SEC” means the Securities and Exchange Commission.


“Securities Act” means the Securities Act of 1933, as amended.


“Shares” means shares of the Company’s Common Stock reserved for issuance under
this Plan, as adjusted pursuant to Sections 2 and 17, and any successor
security.


“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.


“Termination” or “Terminated” means, for purposes of this Plan with respect to a
Participant, that the Participant has for any reason ceased to provide services
as an employee, officer, director, consultant or advisor to the Company or a
Subsidiary, as the case may be. In the case of (a) sick leave, (b) military
leave, or (c) any other leave of absence approved by the Committee, the
Committee may make such provisions respecting suspension of vesting or
expiration of the Option as it may deem appropriate, except that in no event may
an Option be exercised after the expiration of the term set forth in the Stock
Option Agreement. The Committee will have sole discretion to determine whether a
Participant has ceased to provide services and the effective date on which the
Participant ceased to provide services (the “Termination Date”).


23.    STOCKHOLDERS AGREEMENT. As a condition to receiving Shares, if requested
by the Company, Participants shall execute any stockholders agreement with
respect to the Company in effect at the time of exercise of any Option or
purchase of Shares.




